Citation Nr: 0817346
Decision Date: 05/27/08	Archive Date: 06/26/08

DOCKET NO.  05-10 819	)	DATE JUN 11 2008
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


ORDER


     The following correction is made in a decision issued by the Board in this case on May 27, 2008:

   On page 17, ORDER, on the claim for increase for the cervical spine, the ORDER should read:  

Excluding any objective neurological abnormality, an initial rating higher than 10 percent for degenerative joint disease of the cervical spine, C2-7, with spondylosis is denied. 


		
	George E. Guido Jr. 
	Veterans Law Judge, Board of Veterans Appeals



Citation Nr: 0817346	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-10 819	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming

THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the cervical spine, C2-7, 
with spondylosis.  

2. Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the lumbosacral spine, L5-
S1.  

3. Entitlement to an initial compensable rating for cutaneous 
neuritis of the anterior aspect of the left thigh.  

4. Entitlement to service connection for migraine headaches.  

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, had active service from 
January 1977 to October 2003 in the Air National Guard. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in December 2003 and in 
January 2004, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cheyenne, Wyoming.  

In September 2005, the veteran appeared at a hearing before a 
Veterans Law Judge, who has since retired from the Board.  

In February 2007, this case was remanded by the Board for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998). 

In December 2007, the veteran submitted additional evidence 
and waived the right to have the evidence initially 
considered by the RO. 

In March 2008, the veteran was afforded another hearing 
before the undersigned Veterans Law Judge.  Transcripts of 
the hearings are in the record.

To the extent that objective neurological abnormalities of 
the cervical spine are ratable separately, the claim for 
increase for degenerative joint disease of the cervical 
spine, C2-7, with spondylosis is REMANDED to the RO via the 
Appeals Management Center in Washington, DC. 




FINDINGS OF FACT

1. Excluding any objective neurological abnormality, 
degenerative joint disease of the cervical spine, C2-7, with 
spondylosis is manifested by flexion greater than 30 degrees; 
a combined range of motion greater than 170 degrees; there is 
no muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis; and incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months have not been 
shown. 

2. Degenerative joint disease of the lumbosacral spine, L5-
S1, is manifested by flexion greater than 60 degrees; a 
combined range of motion greater than 120 degrees; there is 
no muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis; there are no 
objective neurological abnormalities; and incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months have not been 
shown.  

3. Cutaneous neuritis of the anterior aspect of the left 
thigh does not result in severe to complete paralysis of the 
external cutaneous nerve.  

4. Migraine headaches are not shown by the competent evidence 
to be the result of an injury or disease or event of service 
origin.  


CONCLUSIONS OF LAW

1. Excluding any objective neurological abnormality, the 
criteria for an initial rating higher than 10 percent for 
degenerative joint disease of the cervical spine, C2-7, with 
spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5242, 5243 (2007).  



2. The criteria for an initial rating higher than 10 percent 
for degenerative joint disease of the lumbosacral spine, L5-
S1, have not been met.  38 U.S.C.A. §§ 1155, 5107(b), (West 
2002); 38 C.F.R. §§  4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5242, 5243 (2007).  

3. The criteria for an initial compensable rating for 
cutaneous neuritis of the anterior aspect of the left thigh 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8629 (2007).  

4. Migraine headaches were not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In claims for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claims for increase, the RO provided pre-adjudication, 
content-complying VCAA notice by letter, dated in October 
2003, on the underlying claims of service connection.  Where, 
as here, service connection has been granted and initial 
ratings have been assigned, the claims of service connection 
have been more than substantiated, the claims have been 
proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claims of 
service connection have been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disabilities, does not trigger additional 38 U.S.C.A. § 
5103(a) notice. Therefore, further VCAA notice under 38 
U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claims for initial higher ratings.  Dingess, 19 Vet. 
App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008). 

On the claim of service connection for migraine headaches, 
the RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in October 2003 and in February 
2007.  

The veteran was notified of the evidence needed to 
substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
veteran was asked to submit any evidence that would include 
that in his possession.  The notice included the provisions 
for the effective date of the claim and for the degree of 
disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice did not comply with the 
requirement that the notice must precede the initial 
adjudication, the timing defect was cured as after the RO 
provided the content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in August 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained VA and private 
records and afforded the veteran VA examinations in October 
2003 and July 2007.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Policy 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In any form of arthritis, 
painful motion is also a factor.  38 C.F.R. § 4.59.

For VA rating purposes, the normal ranges of motion of the 
cervical spine are 0 to 45 degrees for flexion and extension, 
0 to 45 degrees of lateral flexion and 0 to 80 degrees of 
rotation.  

The normal ranges of motion of the thoracolumbar spine are 
forward flexion to 90 degrees, extension to 30 degrees, 
lateral flexion, right and left, 30 degrees, and rotation, 
right and left, 30 degrees.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate 
V.

The cervical and lumbar spine disabilities are currently 
rated under Diagnostic Code 5242.  

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, the criteria for the next higher 
rating, 20 percent, for the cervical spine are forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, the criteria for the next higher 
rating, 20 percent, for the lumbar spine are forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

Under the General Rating Formula, objective neurologic 
abnormalities are separately rated under the appropriate 
Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  



Diagnostic Code 5243, intervertebral disc syndrome, is also 
applicable.  The disability is rated under either the General 
Rating Formula or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation.  

The rating criteria for intervertebral disc syndrome are 
based on incapacitating episodes.  When rated based on 
incapacitating episodes, a 20 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Factual Background

The service medical records show that in June 2001 the 
veteran was in an elevator free-fall accident and in July 
2002 he was in vehicle accident, suffering a spinal injury 
and several cracked ribs. 

On VA examination in October 2003, the veteran complained of 
neck and low back pain.  The veteran was able to walk 
approximately one-quarter of a mile, but could not stand 
longer than 10-15 minutes.  It was noted that he received 
chiropractic treatment for his neck and back.  

On examination, range of motion of the cervical spine was 
flexion to 32 degrees and to 50 degrees after repetitive 
exercise; extension was to 30 degrees and to 34 degrees after 
repetitive exercise; left lateral flexion was to 20 degrees 
and to 26 degrees after repetitive exercise; right lateral 
flexion was to 30 degrees and to 32 degrees after repetitive 
exercise; left lateral rotation was 30 degrees and to 34 
degrees after repetitive exercise; and right lateral rotation 
was to 50 degrees and to 58 degrees after repetitive 
exercise.  

Range of motion of the thoracolumbar spine was flexion to 94 
degrees and to 90 degrees after repetitive exercise; 
extension was to 18 degrees and to 16 degrees after 
repetitive exercise; left lateral flexion was to 34 degrees 
and to 14 degrees after repetitive exercise; right lateral 
flexion was 32 to degrees and to 25 degrees after repetitive 
exercise; left lateral rotation was to 25 degrees and to 30 
degrees after repetitive exercise; right lateral rotation was 
to 34 degrees and to 40 degrees after repetitive exercise.   

The veteran completed straight leg test to 90 degrees without 
pain.  He had no paravertebral spasms.  With the exception of 
the left thigh, all other parts of the legs were accurate for 
sharp and dull discrimination.  X-rays revealed degenerative 
disc disease and spondylosis of the cervical spine at several 
levels and degenerative disc disease of the lumbar spine at 
L5-S1. 

VA records show that in March 2004 the veteran was treated 
for increased back pain.  Range of motion of the lower back 
appeared decreased by 25 percent.  In May 2004, cervical 
range of motion was normal.  Subsequent VA records through 
2007 show the veteran continued to be treated for neck and 
low back pain, including cervical radiculopathy.  

Private medical records show that in September 2005 the 
veteran complained of low back pain.  Flexion was to 85 
degrees, extension was to 15 degrees, lateral flexion was to 
25 degrees and bilateral rotation was to 25 degrees.  

In September 2005 and March 2008, the veteran testified that 
his neck and back disabilities affect his employment as a 
housing assistant by limiting his physical abilities, such as 
climbing ladders and getting on roofs.  In March 2008, he 
testified that he missed 4 to 5 hours per week due to his 
disabilities.  

Private records show that in September 2005 flexion of the 
cervical spine was to 25 degrees, extension was to 20 
degrees, left and right rotation were to 65 degrees and left 
and right bend were to 35 degrees.  

On VA examination in July 2007, the veteran stated that he 
had not missed work due to his neck disability, but he 
avoided climbing ladders due to his lower back problem.  He 
complained of neck stiffness and recurrence of low back pain.  
He had missed 15 days of work in the last year due to back 
pain.  The examiner indicated that there were no 
incapacitating episodes.  

On physical examination, the deep tendon reflexes and 
musculature of the upper and lower extremities were 
symmetrical and normal.  The examiner could not discern 
weakness of the left upper extremity or left leg, compared to 
the right, and there was no atrophy or fasciculation.  The 
veteran could walk on the tips of his toes, heels of his 
feet, and sides of his feet.  He was noted to move easily 
without hesitation.  

On examination of the neck and back, the VA examiner 
indicated that there were no areas of tenderness to palpation 
or palpable spasm.  The veteran had a normal lumbar lordosis 
when sitting upright.   He was also noted to have normal 
cervical curve.  

Range of motion of the cervical spine showed flexion to 36 
degrees, extension to 39 degrees, right lateral flexion to 17 
degrees, left lateral flexion to 15 degrees, right rotation 
to 43 degrees, and left rotation to 39 degrees.  The examiner 
observed no manifestations of pain on range of motion 
testing.  The examiner also stated that there was no 
additional limitations to range of motion of the cervical 
spine after repetitive motion or additional limitation due to 
fatigue, weakness, incoordination or pain.  

The examination of the thoracolumbar spine showed that the 
veteran had 90 degrees of flexion, 15 degrees of extension, 
40 degrees of left and right rotation, 13 degrees of right 
lateral flexion, and 16 degrees of left lateral flexion.  
Pain was noted at the end of extension only.  There was no 
additional limitation of motion after repetitive motion.  An 
EMG-Nerve conduction test of the left lower extremity was 
normal.  



The veteran was diagnosed with degenerative disc disease and 
degenerative joint disease of the cervical spine with 
evidence for minimal remote EMG nerve condition evidence for 
a left C5 radiculopathy, degenerative disc disease of the 
lumbosacral spine without evidence of radiculopathy, and 
meralgia paresthetica of the left thigh.  

Analysis

Cervical Spine

On VA examinations in October 2003 and in July 2007, flexion 
of the cervical spine was in the range of 32 to 36 degrees 
and the combined range of motion was between 189 and 192 
degrees.  While a private evaluation in September 2005 shows 
flexion to 25 degrees, the combined range of motion was 245 
degrees.  Reconciling the various reports into a consistent 
disability picture that accurately reflects the disability, 
the overall findings show that flexion of the cervical spine 
is greater than 30 degrees, except for one isolated finding 
in 2005, which was not replicated on VA examinations before 
or since.  Also the combined range of motion was between 189 
to 245 degrees, which is more that the criteria of not 
greater than 170 degrees.  With no additional limitations to 
range of motion after repetitive motion, and no additional 
limitation due to fatigue, weakness, incoordination, or pain.  
Also, there was no evidence of incapacitating episodes, that 
is, bed rest prescribed by a physician and treatment by a 
physician, having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  

For these reasons, the preponderance of the evidence is 
against the claim for an initial higher rating, and the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b). 



Lumbar Spine

On VA examinations in October 2003 and in July 2007 and on a 
private evaluation in September 2005, flexion of the lumbar 
spine was in the range of 85 to 90 degrees and the combined 
range of motion was between 150 to 214 degrees.  The findings 
show that flexion of the lumbar spine is greater than 60 
degrees.  Also the combined range of motion is more that the 
criteria of not greater than 120 degrees.  With no additional 
limitations to range of motion after repetitive motion, and 
no additional limitation due to fatigue, weakness, 
incoordination, or pain.  There was no evidence of objective 
neurological abnormality.  

Also, there was no evidence of incapacitating episodes, that 
is, bed rest prescribed by a physician and treatment by a 
physician, having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  

For these reasons, the preponderance of the evidence is 
against the claim for an initial higher rating, and the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§5107(b).

Cutaneous Neuritis of Left Thigh 

Factual Background

On Medical Board evaluation in January 2003, following the 
veteran's injury in a vehicle accident, the veteran had 
persistent numbness over the left thigh and weakness of the 
left leg.  The sensory examination showed diminished light 
touch and pinprick perception over the superior and lateral 
left thigh.  EMG and nerve conduction studies on the left 
lower extremity showed evidence of peroneal neuropathy.  

On VA examination in October 2003, the examiner reported an 
area of numbness of the left thigh that measured 18 cm. by 14 
cm.    

Private records, dated in September 2005, show that the 
veteran had slight radiation of pain into the left anterior 
thigh, with intermittent tingling, affecting his work after 
prolonged sitting or standing.  

On VA examination in July 2007, the examiner found no 
weakness of the left leg compared to the right, and there was 
no atrophy or fasciculations.  On neurosensory testing, the 
veteran had an approximate 9 inch wide by 10 inch long area 
decreased pinprick sensation localized to the anterior aspect 
of the left thigh.  This area ended above the knee.  The 
veteran was diagnosed with meralgia paresthetica of the left 
thigh.  Nerve studies to include an EMG were normal.  

Analysis

The left thigh disability is currently rated noncompensable 
under Diagnostic Code 8629.  The criteria for the next higher 
rating, 10 percent, are severe to complete paralysis. 
38 C.F.R. § 4.124a; Diagnostic Code 8629.  

The maximum rating assignable for neuritis not characterized 
by organic changes is a moderate rating, which is 
noncompensable under Diagnostic Code 8629. 38 C.F.R. § 4.123.  

Numbness in the left thigh without organic changes in the 
left thigh represents no more than moderate incomplete 
paralysis of the affected nerve, which does not equate to 
severe to complete paralysis.  For this reason, a compensable 
rating is not warranted.  

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6.

Factual Background

Records of the National Guard shows that in November 1996 the 
veteran complained of migraine headaches on a periodic 
examination.  In September 2001, a Physical Evaluation Board 
noted that the veteran had migraine headaches that existed 
prior to service without service aggravation.  In January 
2003, a Medical Board reported the veteran's migraine 
headaches were exacerbated since his injuries.    

On VA examination in October 2003, the veteran stated that 
his headaches started 1994, and he had two to three headaches 
a week, lasting from three hours to two days.  The examiner 
indicated that the headaches intensified after the veteran's 
injuries in 2001. The diagnosis was recurrent migraine 
headaches. 

VA medical records from May 2004 through 2007 show the 
veteran was treated for migraine headaches.  

Private medical records, dated in September 2005, show that 
the veteran's headaches started in the 1990s and were 
progressively worse. 

On VA examination in July 2007, the examiner noted that the 
veteran was seen in April 1997 and in June 2000 for migraine 
headaches, before the veteran's accidents in 2001.  The 
veteran stated that his headaches became more frequent after 
2001.  The examiner also noted that the veteran had an AV 
malformation in the occipital brain, which was surgically 
repaired in February 2007.  The examiner expressed the 
opinion that the veteran's migraine headaches clearly pre-
existed the veteran's injuries in 2001.  
Analysis

The evidence establishes that the veteran's migraine 
headaches were present before the veteran's injuries in 2001 
and did not have onset during any period of active duty for 
training.  

The veteran argues that his headaches were aggravated by his 
in-service accidents in 2001.  A Physical Evaluation Board 
specifically found that the veteran's headaches pre-existed 
active service and were not aggravated by service. 

Also, there is no medical evidence that the veteran's 
headaches were aggravated by his service-connected injuries. 



As for the veteran's statement and testimony, where as here, 
the question is one of medical causation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Therefore the veteran's statements and testimony 
are not competent evidence on the question of medical 
causation, that is, the relationship between migraine 
headaches and the veteran's service-connected injuries. 

As the Board may consider only independent medical evidence 
to support its finding as to a question of medical causation 
and as there is no favorable medical evidence, the 
preponderance of the evidence is against the claim of service 
connection, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

An initial rating higher than 10 percent for degenerative 
joint disease of the cervical spine, C2-7, with spondylosis 
is denied.  

An initial rating higher than 10 percent for degenerative 
joint disease of the lumbosacral spine, L5-S1 is denied.  

An initial compensable rating for cutaneous neuritis of the 
anterior aspect of the left thigh is denied.  

Service connection for migraine headaches is denied.  




REMAND

As for objective neurological abnormalities of the cervical 
spine, VA records disclose that in April 2006 it was noted 
that the veteran had completed an EMG, which revealed 
cervical neuropathy.  In June 2007, a private doctor reported 
that that the veteran had numbness in his left arm. 

As evidence pertinent to rating the objective neurological 
abnormality of the cervical spine has been identified, under 
the duty to assist, 38 C.F.R. § 3.159(c)(4), further 
evidentiary development is necessary to decide the claim.  
Accordingly, the case is REMANDED for the following action:

1. Obtain the VA EMG study that was done 
between October 2005 and April 2006 and 
the neurosurgical report from the VAMC 
Denver before April 2006. 

2. Schedule the veteran for a VA 
neurological examination to determine 
what objective neurological abnormality 
is attributable to the service-connected 
disability of the cervical.  The claims 
folder should be made available to the 
examiner for review.  The examiner is 
asked to identify the affected nerve and 
to describe any sensory or motor 
abnormality. 

3. After the development is completed, 
adjudicate the claim to determine whether 
a separate rating may be assigned for any 
objective neurological abnormality.  If 
the benefit sought remains, furnish the 
veteran a supplemental statement of the 
case.





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


